      Case 2:18-cv-00063-DGC Document 183 Filed 12/05/19 Page 1 of 5



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ RESPONSE TO
12                                                      PLAINTIFF’S MOTION IN LIMINE
      v.                                                NO. 2 – ARGUMENT RE:
13    GPS Insight, LLC; Robert J. Donat,                “FAILURE TO DISPUTE”
      Individually and as Trustee of The
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            This is yet another previously addressed issue. (Doc. 151 (Court found issue of
18 fact for jury to resolve regarding Plaintiff’s credit card use, and noted “Plaintiff admits to
19 making the personal charges, and did not object to their deduction”)). The difference is
20 now Plaintiff seems to suggest he objected to all deductions at issue, whereas the last time
21 this was raised he conceded he had taken issue with only some charges, so what to make
22 of his use of a GPSI card for personal expenses was a matter for the jury. Compare Doc.
23 179 (motion in limine) with Doc. 127 at 19 (“Thacker also knew that some personal
24 expenses were going to be deducted” but “disputes some of the charges.”). As the Court
25 previously ruled, there is a factual dispute concerning the evidence that the jury should
26 resolve. (Doc. 151 at 21-23).
27            The evidence at issue is relevant to both Plaintiff’s tortious interference and
28 defamation claims. To summarize the prior briefing on this issue, (Docs. 112 at 8, 127 at

     CORE/3505308.0002/156346089.1
         Case 2:18-cv-00063-DGC Document 183 Filed 12/05/19 Page 2 of 5




 1 19, 133 at 8), as background, in 2014, Plaintiff was warned if he used a GPSI card for
 2 personal expenses again, he would be terminated. Shortly after his termination in 2017,
 3 GPSI found out Plaintiff had done just that. Charges included a weekend at a local spa,
 4 plane tickets for a female acquaintance, $300 on Amazon, electronics for Thacker’s
 5 house, a barware set, bedsheets, and $400 for a flight that Thacker bought for a co-worker
 6 as a birthday present. (Doc. 112 at Exs. 25-26; Tr. Ex. 262-264). Donat’s argument
 7 concerning tortious interference is that Plaintiff will be unable to show his employment
 8 with GPSI would continue absent the alleged interference because he would have been
 9 fired over these charges. (Doc. 171-1 at 6-7). As to defamation, Plaintiff claims Donat
10 defamed him by supposedly stating that Plaintiff “stole,” “bought toys illegally with the
11 company credit card,” and “was the subject of an ongoing prosecution for felony theft . .
12 . .” (Doc. 171-1 at 11). Truth is a defense, and the transactions at issue are the basis of
13 that defense. (Id.)
14            Plaintiff contends it “is so blatantly incorrect” that he did not dispute deductions
15 from his final pay for these charges “that to allow this suggestion to the jury in opening
16 statement or at any other time would be unfairly prejudicial.” (Doc. 179 at 1). He
17 contends that this is so because he supposedly did dispute the charges.1 (Id. citing Tr. Ex.
18 235). In exhibit 235, Plaintiff disputes the deductions for about $50 of audio books and
19 a particular flight as business expenses; but he does not dispute the remainder of the
20 charges, like the barware set, spa weekend, birthday present flight, or sheets. This
21 explains Plaintiff’s prior concession that he “knew that some personal expenses were
22 going to be deducted” but “disputes some of the charges.” (Doc. 127 at 19)
23            The fact that Plaintiff did not dispute some of the charges tends to make it more
24 likely that he knew they were improperly charged, and so is relevant to Donat’s defense
25 that GPSI would have terminated Plaintiff regardless of any alleged interference. Jason
26
     1
27   Plaintiff additionally references his arguments concerning the timeliness of the
   disclosure of evidence, which Defendants fully addressed in response to Plaintiff’s
28 Motion in Limine No. 1.
                                                   2
     CORE/3505308.0002/156346089.1
         Case 2:18-cv-00063-DGC Document 183 Filed 12/05/19 Page 3 of 5




 1 Walker will testify that, given the prior warning to Plaintiff about misusing the company
 2 credit card, he would have done just that over these charges. Moreover, Plaintiff’s failure
 3 to dispute these charges tends to make it more likely that Donat’s alleged statements were
 4 true – Plaintiff did steal, Plaintiff did buy toys illegally with the company credit card,2
 5 and the Scottsdale Police Department did refer their investigation of Plaintiff to the
 6 Maricopa County Attorneys’ Office. (See Plaintiff’s Ex. 104 (police report); Defendants’
 7 Ex. 215 (police report and supplements)). Indeed, while Plaintiff filed a kitchen-sink
 8 complaint, he did not sue for alleged wrongfully withheld pay as a result of the
 9 deductions.
10            The premise of the motion in limine is therefore wrong, whether Plaintiff is
11 contending that he objected in toto to the deductions (he didn’t) or whether he claims he
12 “disputed their accuracy on summary judgment . . . .” (Doc. 179 at 1:28; compare Doc.
13 127 at 19 (Plaintiff’s summary judgment brief: “Now that an accounting has been
14 provided, he disputes some of the charges.” (emphasis added)). Since the premise of
15 Plaintiff’s motion is incorrect, it should be denied. If he would like to dispute certain of
16 the charges, he is free to present his version of the facts to the jury and let them decide.
17 His motion presents no reason why all evidence on point should be excluded.
18
19            RESPECTFULLY SUBMITTED this 5th day of December, 2019.
20
                                                        STINSON LLP
21
                                               By: /s/ Stefan M. Palys
22                                                 Carrie M. Francis
                                                   Stefan M. Palys
23                                                 Michael Vincent
24                                                 1850 North Central Avenue, Suite 2100
                                                   Phoenix, Arizona 85004-4584
25
26
27
     2
28       It was literally toys. (Doc. 112-3 (6/24/16 charge for children’s toys); Tr. Ex. 263)
                                                    3
     CORE/3505308.0002/156346089.1
      Case 2:18-cv-00063-DGC Document 183 Filed 12/05/19 Page 4 of 5



                                             SCHNEIDER & ONOFRY, PC
 1
 2                                   By: /s/ Timothy B. O’Connor [with permission]
                                         Timothy B. O’Connor
 3                                       365 East Coronado Road
                                         Phoenix, Arizona 85004
 4
                                             Attorneys for Defendants
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         4
     CORE/3505308.0002/156346089.1
      Case 2:18-cv-00063-DGC Document 183 Filed 12/05/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on December 5, 2019, I caused the foregoing document to be
 3 filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on December 5, 2019, a courtesy copy will be e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      /s/ Linda Holder
20
21
22
23
24
25
26
27
28
                                                    5
     CORE/3505308.0002/156346089.1
